UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): April 4, 2012 (March 29, 2012) AdvanSource Biomaterials Corporation (Exact Name of Registrant as Specified in Charter) Delaware 000-28034 04-3186647 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 229 Andover Street, Wilmington, Massachusetts,01887 (Address of Principal Executive Offices)(Zip Code) (978) 657-0075 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01. Change in Registrant’s Certifying Accountant On March 29, 2012, AdvanSource Biomaterials Corporation (the “Company”), based on the decision of the Audit Committee of its Board of Directors, dismissed McGladrey & Pullen, LLP (“McGladrey”) as the Company’s independent registered public accounting firm and recommended, and approved, the engagement of Moody, Famiglietti & Andronico, LLP (“MFA”) to serve as the Company’s independent registered public accounting firm for the fiscal year ending March 31, 2012. McGladrey’s report on the Company’s financial statements for the fiscal year ended March 31, 2011 did not contain an adverse opinion or disclaimer of opinion, nor was itqualified or modified as to uncertainty, audit scope or accounting principles. During the fiscal year ended March 31, 2011 and through the date of dismissal, there were no disagreements with McGladrey on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure which, if not resolved to McGladrey’s satisfaction, would have caused them to make reference to the subject matter in connection with their report on the Company’s consolidated financial statements for such fiscal year; and there were no reportable events, as listed in Item 304(a)(1)(v) of Regulation S-K. The Company provided McGladrey with a copy of the disclosures in the preceding two paragraphs and requested in writing that McGladrey furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether or not they agree with such disclosures.McGladrey provided a letter, dated April 4, 2012 stating its agreement with such statements, which is included as an exhibit to this Form 8-K. During the fiscal years ended March 31, 2010 and 2011 and through the date of the Audit Committee’s decision, the Company did not consult MFA with respect to the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s consolidated financial statements, or any other matter or reportable events listed in Items 304(a)(2)(i) and (ii) of Regulation S-K. Item 9.01. Financial Statements and Exhibits (d) Exhibits Exhibit No. Description Letter from McGladrey & Pullen, LLP to the Securities and Exchange Commission dated April 4, 2012 with respect to the disclosure in this Form 8-K. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ADVANSOURCE BIOMATERIALS CORPORATION By:/s/ Michael F. Adams Michael F. Adams President & CEO Dated:April 4, 2012 EXHIBIT INDEX Exhibit No. Description Letter from McGladrey & Pullen, LLP to the Securities and Exchange Commission dated April 4, 2012 with respect to the disclosure in this Form 8-K.
